—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered November 15, 1993, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
*463Ordered that the judgment is affirmed.
We reject the defendant’s contention that the verdict sheet submitted to the jurors, which contained a direction regarding the order in which the submitted charges should be considered, was in violation of CPL 310.20 (2) and deprived him of a fair trial (see, People v Cole, 85 NY2d 990; People v Daughtry, 202 AD2d 686; cf., People v Sotomayer, 79 NY2d 1029).
The defendant’s remaining contention is unpreserved for appellate review, and, in any event, without merit. Bracken, J. P., Rosenblatt, Miller and Krausman, JJ., concur.